EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of PuraMed Bioscience Inc. (the “Company”) on Form 10-K for theyear endedJune 30, 2011as filed with the Securities and Exchange Commission (the “Report”), the undersigned certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 27,2011 By: /s/ Russell W. Mitchell Russell W. Mitchell Chairman and Chief Executive Officer Date:September 27,2011 By: /s/ James W. Higgins James W. Higgins Chief Financial and Operating Officer
